Citation Nr: 1232318	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  92-18 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for disability of the right hip.

2.  Entitlement to service connection for disability of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1973 to August 1975.	

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 1990 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In October 1992, the Veteran testified at a Travel Board hearing before a Member of the Board who has since retired from the Board.  A transcript of that proceeding is of record.  The Board informed the Veteran that she had a right to another Board hearing in a March 2007 letter, but she declined an additional hearing.

This case has been before the Board on multiple occasions.  In September 2000, the Board denied the claims currently on appeal.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, the Court vacated the Board's denial and remanded the case to the Board for further action.  The case has since been remanded by the Board on multiple occasions, most recently in March 2012.  The claims files have now been returned to the Board for further appellate action.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal. 


FINDING OF FACT

No disability of either hip was present until more than one year after the Veteran's discharge from service, no disability of either hip present during the period of these claims is etiologically related to service, and no such disability was caused or permanently worsened by service-connected disabilities.

CONCLUSIONS OF LAW

1.  Disability of the right hip was not incurred in or aggravated by active service, the incurrence or aggravation of arthritis of the right hip during such service may not be presumed, and right hip disability is not proximately due to or the result of service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Disability of the left hip was not incurred in or aggravated by active service, the incurrence or aggravation of arthritis of the right hip during such service may not be presumed, and right hip disability is not proximately due to or the result of service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for bilateral hip disability, claimed as secondary to service-connected knee disabilities.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b) (2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")."  Id.  at 121.  However, the Court also stated that the failure to provide such notice in connection with adjudications prior to the enactment of the VCAA was not error and that in such cases the claimant is entitled to "VCAA-content complying notice and proper subsequent VA process." Id. at 120. 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the instant appeal, the initial unfavorable rating decision was rendered prior to the enactment of the VCAA.  The originating agency provided the Veteran with the notice required under the VCAA by letters mailed in November 2004 and June 2007 letter.  Although complete notice was not sent until long after the initial adjudication of the claims, the Board finds there is no prejudice to the Veteran in proceeding at this point with issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claims.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of either claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that service treatment records and pertinent post-service medical records have been obtained.  The Veteran has been afforded several VA medical examinations in response to the claims herein decided.  The most recent VA addendum opinion was submitted in April 2012 in response to the Board's most recent remand; the Board has reviewed the addendum opinion and finds that it substantially complies with the requirements articulated in the remand request.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate her claims.  The Board also is unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran. 

Accordingly, the Board will address the merits of the claims. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after January 1, 1947, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The evidence shows, and the Veteran does not dispute, that she did not have a disability of either hip in service or until years thereafter.  The Veteran contends, and testified before a Member of the Board in October 1992, that her bilateral hip disability is the result of an in-service automobile accident in June 1973 and the prolonged use of crutches for an in-service right knee injury in May 1974 due to a fall.  

The Veteran's service treatment records (STRs) confirm the aforementioned automobile accident and fall, but the STRs do not show that she was found to have any hip disability.  The report of her examination for discharge shows that her musculoskeletal system was found to be normal on clinical evaluation.

The Board notes that many of its previous remand directives were not followed with respect to requested VA examinations; therefore, many previous VA examinations were found inadequate for adjudication purposes.  None of the prior examination reports contain an opinion linking the Veteran's bilateral hip disability to service or service-connected disabilities.

In response to the Board's most recent remand, VA examiner Dr. G.G., M.D., provided an addendum opinion in April 2012 in which he stated that he reviewed multiple VA compensation and pension (C&P) assessments (six) by multiple C&P doctors (four) for the Veteran's claim of hip pain; he stated that the examinations revealed very similar findings and the assessments were also very similar.  In summary of their conclusions, the Veteran had no evidence of being evaluated for right or left hip pain while in the service, and her right and left hip pain was related to mild osteroarthritis caused by obesity and age; with regard to her knee causing her bilateral hip condition, they were unrelated.  Dr. G.G. stated that he reviewed the X-ray files from 2006, most recently in October 2011 regarding her hips and her diagnosis remained unchanged over the years of "mild osteoarthritis."  Dr. G.G. opined that the conclusion that her bilateral hip pain was not as least as likely as not related to her military service and not connected to her service-connected knee injury was valid.

The Appeals Management Center (AMC), in Washington, D.C., communicated with Dr. G.G. via email in May 2012, confirming that he opined that the Veteran's bilateral hip disability was not clinically worsened by her service-connected knee disability.  The Board has found the foregoing opinion to be the most probative evidence of record concerning the etiology of the Veteran's bilateral hip disability because it was rendered by a physician, who reviewed the Veteran's pertinent history, and because the opinion is properly supported.


The Board has also considered the lay evidence submitted in support of the claims. A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has accepted the Veteran's account as competent.  Moreover, the Board has no reason to doubt that the Veteran experienced symptoms related to aforementioned 1973 and 1974 injuries noted in the service treatment records.  However, the Veteran has not alleged that she developed hip symptoms in service and that they continued thereafter.

While the Veteran might sincerely believe that her bilateral hip disability is etiologically related to in-service trauma and/or service-connected disabilities, as a lay person, she is not competent to render an opinion concerning these matters requiring medical expertise.  See Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, the adequate medical opinion of record states that the Veteran's bilateral hip disability is related to her age and obesity and was not cause or worsened by service-connected disability.

Therefore, based upon thorough review of the record, the Board concludes that the preponderance of the evidence establishes that bilateral hip disability was not present until more than one year after the Veteran's discharge from service; that the current hip disabilities are unrelated to her active service and were not caused or permanently worsened by service-connected knee.  Accordingly, the claims must be denied. 

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to service connection for disability of the right hip is denied.

Entitlement to service connection for disability of the left hip is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


